﻿I should like to begin by extending our warmest and most heartfelt congratulations to the Foreign Minister of the Republic of Argentina, Mr. Dante Caputo, upon the occasion of his election to the post of President of the forty-third regular session of the United Nations General Assembly. We consider him to be a friend of our Government and of our people and we recognize his great experience and ability. We can therefore say that his presidency represents an assurance that the work of this Assembly will proceed in an orderly fashion.
It is also my pleasure to think Mr. Peter Florin of the German Democratic Republic for his brilliant and efficient work as President of the Assembly during the previous session. I should also like to express our admiration for the Secretary-General for the efforts that he has been making for peace. His activities, intelligent, prudent and, at the same time, bold, notwithstanding the institutional and financial constraints upon the Organization, have represented an invaluable contribution to the resolution of various regional conflicts and they sure eloquent testimony to the value of the United Nations as a forum and instrument for the maintenance of international peace and security. 
The lengthy agenda of this session of the General Assembly reflects all the major issues of concern to mankind today. Taken as a whole, it shows that in fulfilling the purposes and principles laid down in Articles 1 and 2 of the Charter 43 years ago, we are continuing resolutely to search for and to safeguard international peace and security, which continue to be the raison d'être of the Organization and which determine all its other activities and objectives.
Peace has been declared to be a human right. Consequently, all the efforts made to preserve and to restore it are simply the consequences of this right, and the attainment of its objectives becomes a duty for the Organization and all its Member States.
Today, as in the past, the efforts for peace call for direct action by the United Nations, which presupposes, in turn, that States must respect certain principles, such as non-intervention, renunciation of the use or threat of force, self-determination, and the peaceful settlement of disputes.
Ever since the early years of the United Nations, Uruguay has complied strictly with those principles which underlie the Organization and has promoted respect for them. It has also done everything within its modest means to contribute to the success of the United Nations peace efforts. At this time, as we celebrate the well-deserved awarding of the 1988 Nobel Peace Prize to the United Nations peace-keeping forces, I cannot but recall with pride that Uruguayan officers have been present since 1948 in the United Nations Military Observer Group in India and Pakistan (UMOGlP), and recently in the Iran-Iraq Military Observer Group (UNIIMOG). Our effective participation in these efforts reflects our unswerving faith in the Organization as an instrument for peace. 
The progress that the United Nations has made in the cases of Afghanistan, Angola and Namibia, in the Iran-Iraq conflict, and in the question of Western Sahara, must be hailed as a happy resurgence of the capacity for action and the negotiating ability of the organs and mechanisms operating within the framework of the United Nations. We earnestly hope and trust that the processes currently under way will culminate in a just and lasting peace for the nations currently embroiled in conflict.
Unfortunately, we cannot be so optimistic with respect to the present situation in Central America and that in the Middle East. In the case of Central America, Uruguay believes that only by full compliance with the Esquipulas II agreements and the Arias Plan, and by strict compliance with the principles of non-interference, self-determination and non-use of force, combined in a process of international democratization in the countries in conflict, will it be possible to achieve a stable peace in the region.
Our country has participated in the efforts of the Contadora Support Group with sincere enthusiasm, encouraging the parties to comply with the Esquipulas II agreements, and it is willing to continue to do so because it feels that the pacification and democratization of Central America are essential objectives for the harmonious development of all of Latin America, which is, in the end, an objective that is shared by all.
As for the Middle East, it is clear that there can be no lasting peace in the region without recognition of the right to exist of all the States in conflict, and without recognition of the full validity of the principle of self-determination of peoples. But at the same time, we must remember that the rights of those peoples are inexorably linked to the establishment of adequate safeguards, that the borders that have been set, or are to be set in the future, will be duly respected by all. Likewise, the continuation of artificial political divisions, such as those affecting the Korean people, do not contribute to the attainment of lasting peace in the region. 
At the special session devoted to disarmament, Uruguay confirmed its conviction that the arms race could lead to a world war, and that we must continue the efforts already under way to bring about general and complete disarmament. This is essential for the creation of a climate compatible with the search for peace, in the hope that when this is achieved the resources that today are spent on weapons may be put to constructive uses, such as the economic development of the non-industrialized countries and their technological modernization.
Latin America has given the world the example of the Treaty of Tlatelolco, which proscribes the proliferation of nuclear weapons among developing countries, without affecting the use of atomic energy for peaceful purposes and scientific and technological progress, in this respect, we emphasize our support for the Declaration of the South Atlantic as a Zone of Peace and Co-operation, and we hope that the zone of peace in the South Pacific will soon become ą reality as well. We think that the establishment of these zones of peace constitutes a promising attempt to preserve vast stretches of sea and ocean free from the tensions and conflicts that arise from the threat or use of force or from the dangers resulting from the deployment of nuclear weapons.
Among the conflicts that are still unresolved, we should like once again to emphasize our position with respect to the Malvinas Islands. Uruguay has supported Argentina's claim of sovereignty over the Islands. But we also are mindful of our historic ties with the United Kingdom, with which Uruguay has maintained relations of friendship and co-operation for over a century. We should like now to reaffirm our willingness to co-operate in the search for solutions to a conflict that, with its recent military events, opened a painful breach throughout Latin America. The wounds must as a matter of urgency be healed through negotiation and dialogue.
The world is currently undergoing an unprecedented process of rapid change. We have fully entered the information age and are witnessing the end of the so-called industrial age with no sense of loss. The United Nations must adapt to this process of change in order to be able to continue to fulfil its mission and to ensure the equitable distribution of technological resources and the enjoyment of their benefits by all States. The monopoly of advanced technologies in the hands of a few countries is turning a majority of nations into compulsory purchasers of imported technology. As a result of this, their political sovereignty is as much endangered as it would be by an act of war. Consequently, we need to universalise the availability of the new resources that are being produced through science and technology. This means an attitude of universal openness, on the part of all countries of the world, industrialized and developing, to the free circulation, not only of goods and services, but ultimately of ideas and knowledge.
If this objective is not faced with all its political implications, any attempts to overcome the world's current economic and financial crisis will be impossible.
Today, we cannot think of the work of the United Nations without thinking of the question of human rights. These never were - and certainly are not today - a matter within the jurisdiction of States. The international promotion and protection of human rights, on the basis of the Charter and of many international instruments is an objective to which mankind as a whole is committed. In this context, we once again repeat our condemnation of apartheid, a shameful doctrine based on inequality and racial discrimination, which is a clear, institutionalized violation of human rights. In this connection there are other scourges in the world today such as terrorism and drugs. Terrorism is not merely a factor that contributes to - international insecurity and a form of action that violates fundamental principles of civilized coexistence·, it is essentially a flagrant violation of human rights, an attack upon the freedom and dignity of man, and especially on his right to life. Ws consider that the action by the United Nations against terrorism must be firm and clear, based on the view that terrorism is a crime against humanity, one that calls for the co-operation of all States. 
As for the fight against the illegal use of drugs, international action roust be greatly expanded in order to confront this plague, which is particularly severe today. The United Nations is the appropriate setting for the adoption and promotion of economic, social, cultural and legal measures for its prevention and sanction. But such measures should not be considered as negating the responsibility of producer countries, nor of consumer countries since, if there were no large consumer market, there would not be any drug-producing market. We should also call attention to the responsibility of the countries that allow their territory to be used for drug trafficking. Our country confirms its determination to co-operate in the International fight against the narcotics trade and pledges its support to any co-ordinated effort at the regional or international levels.
Conservation of the environment is a matter of growing concern for the international community. The quality of man's life on Earth and his very existence are at stake.
We reaffirm our support for the recommendations in the report entitled "Our Common Culture", prepared by the World Commission on Environment and Development, and we agree with the basic principles of maintaining the steady productivity of the ecosystems and the biosphere as a whole. We are convinced of the need to increase efforts and to act in a co-ordinated fashion to avert the grave danger of altering the ecological balance and the progressive and rapid physical and chemical deterioration of the environment that is affecting the infrastructure of planetary life.
The achievement of full economic development has been the basic challenge of the last years of our century. Without balanced and global economic development, there can be no firm and lasting peace; the existence of both highly industrialized countries and countries hindered by underdevelopment is, over the medium- or long-term, a constant source of instability and tension and a threat to world peace.
Even if one recognizes that development is also the responsibility of the developing countries themselves, at this time in our century it seems clear that, even in those developing countries that are willing to absorb the social and political costs of painful adjustments in their economies, there eventually comes a time when national instruments of economic rationality are exhausted.
Hence there arises the indispensable need for greater international solidarity, which starts with clear and stable trade regulations - free from irritating protectionism - and greater flexibility and co-operation in solving the financial problems caused by the current foreign debt crisis, the weight of which is frustrating the efforts of the debtor countries to promote their economic growth and placing the stability of their democratic institutions at risk.
Nevertheless, it must be said that the overwhelming debt burden is monopolizing international attention, pushing into the background the urgent need to discuss new resources necessary to promote the scientific and technological modernization and development of the non-industrialized countries.
Naturally, the problem has transcended the mere economic nature of the issue. It is now time to recognize that the world's financial problems - the past debt and the future debt - are also political problems that must be faced from an international perspective based on a faithful and honest commitment by creditors and debtors alike, in which both recognize their due share of responsibility for the past and the future. To this end, I believe that it is constructive to highlight the recent commitment of the President of the Spanish Government at the close of the twenty-fifth meeting of Latin American Governors, Spain and the Philippines before the International Monetary Fund and the World Bank. 
It is useful to recall this here because it shows that the sensitivity which we have been calling for is starting to emerge among the leaders of industrialized creditor countries as well.
President Felipe Gonzalez began by recognizing the failure of the strategy thus far pursued to resolve the debt crisis and recognized that from 1982 to date the situation of the banks and creditor countries has improved sufficiently for them to assume a more realistic and flexible attitude in this matter,. Consequently, he feels that the time has come for the creditors to redefine their debt strategy by specifically proposing the capitalization of interest and the reduction in outstanding debt, along the lines, I suppose, of explicitly recognizing the devaluation of the debt in the securities market.
I believe that this is the appropriate forum and time to welcome views such as the one expressed by the President of the Spanish Government, which tend to bring balance into international attention by recalling that, in spite of the progress in political terms observed at the international level, at this level there still persist serious problems - with no clear solutions - affecting not merely the quality of life of millions of inhabitants of the world but also the possibility of building a world at peace.
Soon, two international events will occur expressing our active commitment - Uruguay's - at the regional and international levels.
The first is the meeting of Latin American Presidents of the Group of Eight to be held at Punta del Este. This group, which was created in Rio de Janeiro, emerged out of the conviction of its democratic Governments that it is important for Latin America as a whole that there be a mechanism for co-ordination and consultation enabling it to harmonize its international activities, promote regional democratization and act in unity in analysing all the problems affecting the region. There can be no doubt that this group has acquired clear international standing and can now play its part in maintaining relations with other international organizations and countries outside the region. The forthcoming summit meeting at Punta del Estė will undoubtedly provide a timely opportunity to analyse what has been done since the Acapulco Declaration and to define a realistic plan of action to pursue in the future in the political, cultural, educational and technological fields.
The second is the Uruguay Round of the General Agreement on Tariffs and Trade (GATT), a result of the Punta del Este conference, where discussions were held which, we hope, will serve as an example of international wisdom, promoting international trade free from discrimination and protectionism and capable of promoting international trade exchanges on the basis of which the shared objective for development of all States on Earth can be solidly established.
Within this broader picture, the importance of multilateralism and the transcendental role of the United Nations is clear. But for our Organization to be active and respected, it is necessary that it have the wherewithal necessary for the attainment of the goals assigned to it by the Charter and the resources efficiently to conduct the operations for which its machinery was established.
We recognize, therefore, that in order to revitalize the Organization once and for all, we need to start with honest self-criticism aimed at eliminating inefficiencies, lessening bureaucracy and improving existing systems.
In saying that, we also realize that the way to achieve this objective is surely not by suffocating it financially to the point of undermining not only its functioning but also its very existence. Hence it is the duty of all Member States particularly the large industrialized countries, to reconsider their position as contributions to the United Nations budget and to make the necessary efforts to keep the Organization going and functioning. 
In summary, my country reaffirms its commitment to the United Nations. Uruguay is today living in peace, free from conflicts with other States. It maintains relations of friendship and co-operation with States of all political and economic systems in the world> it has developed a strong democratic life that fully respects human rights and is governed by leaders elected through the free expression of the will of the people.
That is why we come before the Assembly today and express our views on foreign policy as the result of national consensus on the basis of which the country is participating at the regional and international levels in the search for the reaffirmation of the fundamental principles that gave birth to the Organization. In closing, while confirming my country's confidence in the results of this session, let us recall that the difficult challenges we are currently facing and will have to face in the future can only be overcome through decisive and clear international action without unrealistic rhetoric or expressions of one-sided intent.
This call for pragmatic and rational action includes strict observance by all Members of the Organization of the fundamental principles of the San Francisco Charter, because these principles are not merely rhetorical phrases but rather inescapable legal duties that all States must observe in order to ensure the credibility and efficiency of the United Nations in accomplishing its basic objectives.
